MEMORANDUM DECISION
Relator, Angela M. Purcell, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order finding that she had reached maximum medical improvement.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision, including findings of fact and conclusions of law.  The magistrate concluded that relator had failed to establish that the commission had abused its discretion and that this court should deny the requested writ.
Relator filed objections to the decision of the magistrate, essentially rearguing those issues already adequately addressed in that decision.  For the reasons stated in the decision of the magistrate, the objections are overruled.
Following independent review pursuant to Civ.R. 53, we find that the magistrate has properly determined the pertinent facts and applied the salient law to them.  Accordingly, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it.  In accordance with the decision of the magistrate, the requested writ is denied.
Objections overruled; writ of mandamus denied.
BRYANT and KENNEDY, JJ., concur.